Citation Nr: 0516356	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-25 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1996, for the grant of a separate 10 percent rating for 
tinnitus, including on the basis of clear and unmistakable 
error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from June 1942 to August 
1945.  

In November 1997, the Department of Veterans Affairs (VA) 
regional office (RO) in New York, New York, established a 
separate 10 percent rating for tinnitus, effective September 
10, 1997.  That disability had previously been evaluated with 
otitis media, as a single entity.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision, which found 
clear and unmistakable error in the November 1997 rating 
decision, and granted an effective date of September 10, 1996 
for the separate 10 percent rating for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in April 2005 the veteran requested a 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
Accordingly the veteran was scheduled to attend such a 
hearing on June 22, 2005.  In a letter dated June 5, 2005, 
however, the veteran indicated that he wished to cancel this 
hearing and he requested that he be instead scheduled for a 
videoconference hearing before a VLJ.  Since this request was 
received more than two weeks prior to the scheduled hearing 
date and within 60 days of the notice of the hearing, it is 
granted.  38 C.F.R. § 20.702(c) (2004).  Accordingly, this 
case must be remanded to afford the veteran the requested 
hearing.  38 C.F.R. §§ 20.700, 20.1304 (2004).

In view of the above, this case is REMANDED for the following 
action:

The veteran should be scheduled for a 
videoconference hearing before a VLJ at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

